Citation Nr: 0533919	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation of low back 
strain, degenerative joint disease and degenerative disc 
disease of L4-5 with radiculopathy, evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for limitation of 
motion of the thoracolumbar spine, currently evaluated as 20 
percent disabling, effective September 23, 2002.

3.  Entitlement to an increased initial evaluation for 
radiculopathy in the left lower extremity, currently 
evaluated as 20 percent disabling, effective September 23, 
2002.

4.  Entitlement to an increased initial evaluation for 
radiculopathy in the right lower extremity, currently 
evaluated as 10 percent disabling, effective September 23, 
2002. 


5.  Entitlement to an increased evaluation of residuals of 
fracture of left lateral malleolus (ankle), which is 
currently 10 percent disabling.

6.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for Post-
Traumatic Stress Disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 1999 rating decision by the 
New Orleans, Louisiana Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim to reopen his claim for Post-Traumatic Stress 
Disorder ("PTSD"), and a July 2003 rating action that 
granted service connection for degenerative disc disease of 
the lumbar spine with L-5 radiculopathy and increased the 
veteran's service-connected low back strain evaluation from 
10 percent disabling to 20 percent disabling, effective from 
the July 1998 date of claim, and left lateral malleolus from 
0 percent disabling to 10 percent disabling effective from 
the date of claim.



As to the veteran's claim for an increased disability 
evaluation for his back, by rating decision dated in April 
2004, the RO granted a disability rating of 20 percent for 
limitation of motion associated with low back strain and 
degenerative joint disease of the lumbar spine; a 20 percent 
rating for neurological involvement of the left lower 
extremity associated with degenerative disc disease of the 
lumbar spine; and a 10 percent rating for neurological 
involvement of the right lower extremity associated with 
degenerative disc disease of the lumbar spine - all effective 
September 23, 2002 as representative of the date of a change 
in the applicable rating criteria.  Kuzma v. Principi, 341 
F.3d 1327, 1329 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because 
the veteran's claim has been in continuous appellate status 
since the filing of his August 1999 Notice of Disagreement as 
to the July 1999 rating decision, the rating determinations 
of the RO as outlined are before the Board for review and are 
ready for appellate consideration.  

The issue of Post-Traumatic Stress Disorder ("PTSD") is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected back disorder is 
characterized by symptoms approximating lumbar strain with 
marked limitation of forward motion; narrowing and 
irregularity of joint space and abnormal mobility on forced 
motion.  

2.  For the period beginning September 23, 2002, the 
veteran's service-connected back disorder has resulted in 
incomplete paralysis of foot movements characterized as 
moderate in the left lower extremities.

3.  For the period beginning September 23, 2002, the 
veteran's service-connected back disorder has resulted 
incomplete paralysis of foot movements characterized as mild 
in the right lower extremities. 



4.  The veteran's service-connected residuals of left ankle 
injury is manifested by limitation of motion with 10 degrees 
of dorsiflexion, 30 degrees of plantar flexion, inversion to 
20 degrees, and eversion to 10 degrees with some pain noted 
on motion.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
limitation of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5293 and 5295 (2003).

2.  Beginning September 23, 2002, the criteria for 
entitlement to a rating in excess of 20 percent for 
neurological involvement of the left lower extremity 
associated with degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a (Note 1), 4.124a Diagnostic Code 8521 (2005).

3.  Beginning September 23, 2002, the criteria for 
entitlement to a rating in excess of 10 percent for 
neurological involvement of the right lower extremity 
associated with degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a (Note 1), 4.124a, Diagnostic Code 8521 (2005).

4.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of left ankle injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.68, 
4.71a, Diagnostic Code 5271 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2001.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal, the October 1999 Statement of the Case ("SOC"), and 
September 2002, July 2003, September 2003 and April 2004 
Supplemental Statements of the Case ("SSOCs"), the veteran 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the July 2003 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The initial VCAA letter was provided to the veteran prior to 
the RO's initial denial of his claim.  The 38 C.F.R. 
§ 3.159(b) compliant language was provided to him after the 
initial adjudication of the claim.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs"), VA Medical Center records from 
Alexandria, Louisiana, and Social Security Administration 
records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.   An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  A VA Compensation and Pension 
Exam ("VAE") was afforded the veteran in June 2003, 
December 2003 and January 2004.  Further examination or 
opinion is not needed on these claims because sufficient 
evidence is of record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

Merits of the Claims

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2004).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).



Low Back Disorder:

Prior to receipt of the veteran's July 1998 claim for an 
increased disability rating, his back disorder had been 
evaluated as 10 percent disabling, under the provisions of 38 
C.F.R. § 4.71, Diagnostic Code 5295, pertaining to 
lumbosacral strain.  Thus, the disorder was contemplated to 
be of a severity indicating "characteristic pain on 
motion."  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

For the period inclusive of the date of the veteran's claim 
until the effective date of a rating schedule amendment 
(September 23, 2003), as discussed below, in order for the 
veteran's claim to be assigned a higher disability evaluation 
for lumbosacral strain, the evidence would have had to 
approximate findings consistent with muscle spasm on extreme 
forward bending or loss of lateral spine motion - such 
warranting a 20 percent disability rating.  Under the then-
applicable rating provisions, severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion was to 
be assigned a 40 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

The record indicates that based upon the findings of a June 
2003 VA examination and by rating decision dated in July 
2003, the RO granted service connection for degenerative disc 
disease of the lumbar spine and evaluated the veteran's back 
disorder as a single disability.  Thus, for potential 
application were the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, pertaining to intervertebral syndrome.  
Mild symptoms were to be rated as 10 percent disabling; a 20 
percent rating was for assignment for moderate intervertebral 
disc syndrome, with recurrent attacks; a 40 percent 
evaluation was provided where there was evidence of severe 
recurring attacks with intermittent relief; and a rating of 
60 percent required a pronounced disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Because 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5293 in 
part involved inquiry into the resulting loss of range of 
motion due to nerve defects and resulting pain associated 
with injury to the sciatic nerve, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered - i.e., factor such as 
functional loss due to pain supported by adequate pathology, 
and evidenced by the visible behavior of the claimant 
undertaking the motion; weakness; evidence of disuse; 
impaired movement; excess fatigability; incoordination, 
impaired ability to execute skilled movements smoothly; and 
pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. §§ 4.40; 4.45; Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 
VAOPGCPREC 36-97.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of evidence both supporting and 
contraindicating the assignment of a 40 percent rating for 
the period is in approximate balance and the claim will be 
granted on this basis - the veteran will be granted such 
rating beginning July 1, 1998.  38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

During the September 1998 VA examination, the veteran 
reported that he experienced daily back pain.  He stated that 
when he experienced a "flare-up," he would have to become 
prone for several hours.  Similarly, during an October 1998 
VA examination, the veteran reported that he had continuous 
low back pain; that bending or picking up heavy objects 
caused "flare-ups" of his disorders, and that he was unable 
to drive a vehicle in performance of his job.

The clinical evidence underlying the veteran's reports of the 
severity of his disorder are mixed.  In September 1998, 
lumbar spine flexion was from zero to 70 degrees; extension 
zero to 10 degrees; lateral bending to the left was to 10 
degrees and to the right was to 12 degrees.  However, in 
October 1998, the lumbar extension, and bilateral bending to 
the sides all measured at 30 degrees.  Critical to the 
ascertainment of functional impairment, the examiner noted 
that the veteran's pain began upon onset of lumbar spine 
flexion - not found by the examiner to be unsupported by 
clinical findings and otherwise suggestive of corroboration 
of the veteran's report.   

Radiographic examination results are also inconsistent, but 
generally indicate that the veteran had the onset of a mild 
degenerative disc disease shortly before the effective date 
of the rating schedule, as discussed below.  In September 
1998, the intervertebral disc spaces heights were normal, and 
the diagnostic impression was that of a "normal lumbar 
spine."  However, approximately one year later, the veteran 
was noted to have mild degenerative changes of the L4-5.  By 
March 2002, L5-S1 degenerative was noted with bulging, and in 
a July 2003 radiographic report, it was indicated that the 
veteran's L4-5 disc disease was of a "mild to moderate" 
severity.  

Thus, the predominant symptoms for the period from July 1998 
to the point approximate gradually increasing disc 
abnormality; pain and functional loss due to such pain.  
Although the clinical findings are not squarely supportive of 
the assignment of a 40 percent rating, under the "benefit-
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained - the veteran's back symptoms approximate those 
supporting a 40 percent rating for marked limitation of 
forward bending, loss of lateral motion with osteoarthritis 
changes and narrowing of joint space with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied, and a 40 percent disability evaluation 
assigned for the period from July 1, 1998 to September 23, 
2002.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board has carefully considered whether a separate rating 
should be granted for degenerative disc disease under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  However, such is not 
supportable.  First, for the period indicated, the veteran 
will be in receipt of the maximum schedular rating for 
lumbosacral strain.  Moreover, and as noted above, the 
predominant symptom of the disorder in question does not 
involve the developing disc disease.  Its worst severity was 
noted to be moderate, toward the end of the rating period, 
and the veteran did not complain of, nor was he noted to 
have, degenerative disc disease symptoms such that a separate 
evaluation would be warranted.    

The veteran's claims file does not contain a diagnosis of 
ankylosis of the lumbosacral spine. (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)).  In the absence of ankylosis, the 
Board may not rate the veteran's service-connected low back 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  The service-connected condition is not the result of 
fractured vertebra. Consequently, a rating higher than 40 
percent is not warranted for the veteran's condition under 
either Diagnostic Code 5286 or Diagnostic Code 5289.  38 
C.F.R. § 4.71a (2003).

As noted, effective September 26, 2003, substantive changes 
were made to the criteria for evaluating spine disorders.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2004)).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) were 
ordered to be evaluated separately.


These changes are listed under Diagnostic Codes 5235 to 5243, 
with Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome).  The veteran was notified of 
the newly enacted provisions of Diagnostic Codes 5235 to 5243 
in an April 2004 SSOC.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2005).

As noted above, a July 2003 MRI reported major abnormalities 
in the veteran's lumbar spine.  The reports indicates 
moderate central canal, lateral recess and peripheral neural 
canal stenosis with sever changes noted at L4-5 in the 
regions of the lateral recesses and peripheral neural canals 
bilaterally; intervertebral disc diseases of a mild to 
moderate nature with greatest changes noted at L4-5 where the 
intervertebral disc diseases shows inhomogeneity of the 
intervertebral disc and bulges and protrusions that narrow 
the central canal, lateral recesses and neural foramina 
peripherally; facet joint arthritis with synovial fluid noted 
at all levels from L2-3 through L5-S1.  

A December 2003 examination revealed range of motion of the 
lumbar spine as forward flexion to 60 degrees (normal 90), 
backward extension to 10 degrees (normal 30), bilateral 
flexion to 10 degrees each (normal 30 each), and bilateral 
rotation to 10 degrees each (normal 30 each).  The combined 
range of motion for the thoracolumbar spine was calculated at 
110 degrees.  The examiner noted tightness in the lumbar 
muscles.  The veteran was noted to stand with his body 
forward and the left hip slightly higher.  As he walked, the 
veteran was noted to have weakness on the left side.  There 
was decreased sensation of the left leg in a stocking-like 
distribution from the hip to the foot.  Reflexes were normal.  
Vibration was equal on both sides.  The left thigh and calf 
were atrophied at one centimeter at the same place when 
compared to the right side.


A January 2004 VA examination show slightly decreased motor 
strength noted in both lower extremities.  Sensory exam 
revealed decreased pinprick in the entire lower extremities 
bilaterally.  There was also a mild impairment to vibration 
in both lower extremities.  The veteran was noted to ambulate 
with a cane and to favor his left leg.  Tenderness was noted 
in the lower lumbar spine on fist percussion and spasm of the 
lumbar paraspinal muscles on both sides.

The Board notes that the RO addressed the veteran's 
disability under the revised criteria for evaluating diseases 
and injuries of the spine in the April 2004 SSOC.

Similarly, considering the veteran's low back strain, DJD, 
DDD, L4-5 with radiculopathy under the criteria that became 
effective September 26, 2003, an evaluation in excess of 40 
percent is not appropriate since the evidence does not show 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 (2005).  
Specifically, while the record shows that the veteran's range 
of lumbar spine motion is restricted, and that he experiences 
additional restriction from pain, he clearly retains a level 
of lumbar motion even when any functional loss due to pain is 
considered.  In the absence of ankylosis of any portion of 
the spine, an evaluation in excess of 40 percent under the 
new criteria is not warranted.

In April 2004  and pursuant to the new regulations, the RO 
assigned separate ratings for the neurologic manifestations 
of the veteran's back disorder.  Although June 2003 and 
January 2004 VA examiners reported no objective neurological 
findings, the veteran related subjective symptoms of 
tingling, numbness, pain and mild motor weakness in the left 
lower extremity in the June 2003 exam.  Subsequently, the RO 
assigned a 20 percent evaluation for neurological findings in 
the left lower extremity.  The regulations in effect prior to 
September 2003 are not more advantageous to the veteran in 
this case because they did not provide for separate ratings 
for neurologic manifestations.  Under the post September 2003 
regulations, an evaluation of 20 percent is assigned for 
incomplete paralysis of foot movements with is moderate.  A 
higher evaluation of 30 percent is not warranted unless there 
is incomplete paralysis of foot movements which is severe.  
Because there is no evidence of severe incomplete paralysis 
of foot movements, a 30 percent evaluation is not warranted.

The RO assigned a 10 percent evaluation for neurological 
findings in the right lower extremity.  An evaluation of 10 
percent is assigned for incomplete paralysis of foot 
movements which is mild.  A higher evaluation of 20 percent 
is not warranted unless evidence demonstrates incomplete 
paralysis of foot movements which is moderate.  There is no 
evidence of moderate incomplete paralysis of foot movements 
to justify a higher 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2005).  

The Board, in reaching the conclusion above, has considered 
the veteran's personal statements and arguments regarding his 
condition.  While a lay witness can attest as to the visible 
symptoms or manifestations of a disease or disability, his 
belief as to its current severity under the rating criteria 
is not probative evidence.  This is so because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, may 
provide evidence requiring medical findings and which VA is 
then required to apply according the provisions of the rating 
schedule.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board lastly has considered whether the veteran is 
entitled to a rating for low back strain, degenerative joint 
disease and degenerative disc disease of L4-5 with 
radiculopathy on account of considerations outside the 
schedular rating criteria.  The Board, however, finds that 
the evidence does not tend to show that the service-connected 
disability has presented such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) (2003).  Although the evidence shows significant 
limitation of motion of the spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected low back strain, degenerative joint 
disease and degenerative disc disease of L4-5 with 
radiculopathy, or that the low back disability itself has 
caused interference with employment to a degree greater than 
that contemplated by the regular schedular standards that are 
based on the average impairment of employment.  The veteran 
told the examining physician in January 2004 that he had to 
stop working because of his back pain; however, Social 
Security Administration records state that he stopped working 
because of non-service connected depression and PTSD.  

In view of these findings and in the absence of evidence of 
symptoms such that would warrant appropriate referral, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
service-connected low back strain, degenerative joint disease 
and degenerative disc disease of L4-5 with radiculopathy.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


Left Ankle Fracture Residuals:  

The veteran is currently assigned a 10 percent rating under 
38 C.F.R. § 4.71, Diagnostic Code 5271.  There is no X-ray 
evidence of degenerative changes of the ankle.  Standard 
motion of an ankle is from 0 degrees to 45 degrees of plantar 
flexion and from 0 to 20 degrees of dorsiflexion.  38 C.F.R. 
§ 4.71, Plate II. A 10 percent rating is warranted for 
moderate limitation of motion of the ankle and a 20 percent 
rating is assigned when there is marked limitation of motion.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Diagnostic Code 5270 provides a 20 percent rating when the 
ankle is ankylosed in plantar flexion, less than 30 degrees.  
A 30 percent rating is assigned for ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees or in 
dorsiflexion between 0 degrees and 10 degrees.  A 40 percent 
rating is assigned for ankle ankylosis in plantar flexion at 
more than 40 degrees or in dorsiflexion at more than 10 
degrees or with abduction, adduction, and inversion or 
eversion deformity.

A VA examination was given to the veteran in December 2003 to 
evaluate the current condition of his service-connected left 
ankle.  The examiner noted range of motion of the left ankle 
as 10 degrees of dorsiflexion, 30 degrees of plantar flexion, 
inversion to 20 degrees, and eversion to 10 degrees.  There 
was no evidence of peroneal tendinitis or hind foot 
associated.  Some pain was noted on motion.

A review of the evidence detailed above reveals that, 
overall, the veteran's ankle disorder is no more than 
moderate in severity, warranting a 10 percent rating under DC 
5271.  The primary finding on examinations has been of 
limited ankle motion, with some pain following extended 
activity or repeated motions.  There are no clinical findings 
other than limitation of motion, and there is no evidence of 
episodes of ankle dislocation, recurrent subluxation, 
inflammation or constitutional symptoms, or varus or valgus 
angulation.

As noted above, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this regard, the Board acknowledges that the 
veteran has complained of flare-ups with activity, which 
caused him pain in the ankle.  He has also been found to have 
pain with repeated range of motion testing and use.  However, 
the Board finds that the 10 percent rating assigned under DC 
5271 for "moderate" right ankle limited motion contemplates 
the functional loss sustained due to the ankle disorder.  


ORDER

1.  A 40 percent rating for low back strain, degenerative 
joint disease and degenerative disc disease with 
radiculopathy of the lumbar spine is granted for the period 
beginning July 1, 1998.

2.  An evaluation for neurological manifestations in the left 
lower extremity associated with degenerative disc disease of 
the lumbar spine, greater than 20 percent is denied.

3.  An evaluation for neurological manifestations in the 
right lower extremity associated with degenerative disc 
disease of the lumbar spine, greater than 10 percent is 
denied.

4.  An evaluation for the residuals of fracture of left 
lateral malleolus ("ankle") greater than 10 percent is 
denied.


REMAND

The RO determined that the veteran's claim for entitlement to 
service connection for PTSD was an original claim.  However, 
the Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  See Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).   It is well established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett, 83 F.3d at 
1383

The veteran's initial claim for service connection for PTSD 
was filed in April 1991 and was denied in September 1991.  He 
sought to reopen his claim for service connection for PTSD in 
August 1993 and was denied in November 1993; again in June 
1995 and was denied in November 1995; and finally again in 
June 1998 which led to the current denial on appeal in July 
1999.  Despite the existence of prior final decisions, each 
subsequent claim was erroneously treated as an original 
application for service connection for PTSD. 

The submission of "new and material" evidence is a 
jurisdictional perquisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  VA may not 
then proceed to review the issue of whether the duty to 
assist has been fulfilled or undertake an examination of the 
merits of the claim.

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center ("AMC") for the following action:

1.  The RO should issue a Statement of 
the Case explaining the requirement that 
the veteran submit "new and material" 
evidence to reopen his claim for PTSD

2.  After allowing the veteran the 
appropriate time to respond, the RO 
should readjudicate the veteran's claim 
to reopen his claim for entitlement to 
service connection for PTSD under the 
appropriate "new and material" 
standard.  If any such action does not 
resolve the claim, the RO shall issue 
the veteran a Supplemental Statement of 
the Case ("SSOC").  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


